ORDER
The State of Montana has filed a petition for rehearing and has, as supplemental authority, provided a copy of the recent United States Supreme Court decision in Samson v. California, 2006 WL 1666974 (2006), which raises questions about the validity of this Court’s line of authority beginning with State v. Burke (1988), 235 Mont. 165, 169, 766 P.2d 254, 256-57, which held that, under the Fourth Amendment to the United States Constitution, a probation officer must have reasonable cause to conduct a warrantless search of a probationer.
In light of the Supreme Court’s decision in Samson, we deem it appropriate to stay our decision in State v. Moody until further order of the Court and to order further briefing on the underlying issue presented therein.
IT IS THEREFORE ORDERED:
1. Our decision in State v. Moody, 2006 MT 112 (Cause No. 05-363), is hereby stayed pending further order of the Court.
2. The parties shall file simultaneous briefs on or before Friday, August 11, 2006, addressing the following question:
In light of the United States Supreme Court’s holding in Samson v. California, 2006 WL 1666974, may probation officers conduct “home visits” of probationers without having reasonable cause for doing so?”
No reply briefs will be allowed.
3. The Clerk is directed to mail a true copy of this order to counsel of record for the respective parties.
DATED this 12th day of July, 2006.
CHIEF JUSTICE GRAY, JUSTICES LEAPHART, NELSON, *206WARNER and MORRIS.